ALUMINUM SEPARATOR FOR FUEL CELL AND MANUFACTURING METHOD THEREOF
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 8/20/2021:
Claim 1 has been amended; claim 9 has been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(b) and 103 have been withdrawn due to amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 

Authorization for this examiner’s amendment was given in an interview with Michelle Song on 9/13/2021.

The application has been amended as follows: 
Claims 12-19. (Canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-11 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claims 1, 2, 4, 7, and 8 were rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JP 2006-049209) and further in view of Yamamoto et al. (JP 2010-129464). Claims 3, 5, and 6 were rejected under 35 U.S.C. 103 as being unpatentable over Uchida, Yamamoto, and further in view of Kim et al. (KR 10- 2015-0067695).
Claim 1 has been amended herein and no longer discloses the objected term. As such, rejections under 35 USC 112(b) have been withdrawn.
Currently, the independent claim 1 incorporates features previously recited by claim 9, and recites, "the radical scavenger is capped with a conductive polymer." Examiner previously indicated this was allowable subject matter. As such, rejections under 35 USC 103 have been withdrawn and claims 1-8, 10, and 11 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729